Title: From George Washington to Henry Knox, 8 June 1796
From: Washington, George
To: Knox, Henry


        
          My dear Sir,
          Philadelphia 8th June 1796
        
        I would not let Mr Bingham (who says he is about to visit you) depart without acknowledging the receipt of sevl letters from you; and offering Mrs Knox & yourself my sincere condolence on your late heavy loss. Great, and trying as it must be to your sensibility, I am persuaded after the first severe pangs are over you both possess fortitude enough to view the event as the dispensation of Providence, and will submit to its decrees with Philosophical resignation.
        The footing on which you placed the non-acceptance of the Commission for ascertaining the true St Croix, was such, as to leave no hope of your embarking in that undertaking after the arrival of the Commissioner from Great Britain, and his readiness to proceed therein was announced. I therefore nominated, and Mr Howell (of Rhode Island) by the advice & consent of the Senate, is appointed in your place; and Mr Sullivan is designated to prepare the business for them.
        Mr Bingham is so well versed in the Politics of this place, and South of it. & so well acquainted with all the movements in both houses of Congress, that it would be a work of supererogation in me, to give you the details. To him then I refer you, for such relations as are interesting.
        On Monday next, if not prevented by occurrances yet unforeseen, I shall commence my Journey for Mt Vernon; but shall, myself, be returned to this City again before the first of September; not chusing to be longer absent from the Seat of Government. My best wishes, in which Mrs Washington unites, are tendered to Mrs Knox, your self & family; and with sincere friendship, and affectionate regard, I am always Yours
        
          Go: Washington
        
       